Citation Nr: 9923730	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  93-07 609	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a compensable disability rating for right ear 
hearing loss.



ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1957 to 
October 1961, from September 1965 to July 1973, from July to 
November 1976, and from November 1980 to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1991 and March 1992 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which, in pertinent 
part, denied a compensable disability rating for the 
veteran's service-connected right ear hearing loss. 

In February 1995 and May 1996 the Board remanded this claim 
for additional evidentiary development.  The RO complied with 
the Board's Remand instructions to the extent possible; 
therefore, this matter is ready for appellate review.

The Board notes that the veteran was previously represented 
by Disabled American Veterans (DAV) during this appeal.  
Although DAV submitted argument on the veteran's behalf in 
1999, this cannot be considered because the veteran submitted 
a signed statement in September 1998 indicating that he no 
longer wished for DAV to represent him before the Board.  A 
claimant can revoke his representative's authority to act on 
his behalf at any time, so long as it is in writing.  
38 C.F.R. § 20.607 (1998).  Therefore, the Board will decide 
this claim with the veteran unrepresented. 


FINDING OF FACT

The veteran failed to report for VA examinations scheduled in 
conjunction with his claim for an increased disability rating 
and has made no showing of good cause.


CONCLUSION OF LAW

The veteran's failure to report for VA examination requires 
that his claim for a compensable disability rating for right 
ear hearing loss be denied.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.655(a), (b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A November 1985 rating decision, inter alia, granted service 
connection for right ear hearing loss, with assignment of a 
zero percent (noncompensable) disability rating.  In January 
1991, the veteran filed a claim for an increased rating, 
which was denied in June 1991 and March 1992 rating 
decisions.  A February 1995 Board decision remanded this 
claim to provide the veteran VA examinations, obtain his 
records from the Social Security Administration, and clarify 
whether he desired a personal hearing.  The veteran indicated 
in April 1995 that he did not want a hearing.  He underwent a 
VA audiological evaluation in May 1995, but the results were 
inconsistent and not adequate for determining the severity of 
his hearing loss disability.  

In May 1996, the Board again remanded this claim, so that the 
veteran could have another opportunity to undergo VA 
audiological evaluation.  The Board indicated that the 
veteran was legally obligated to report for examination.  VA 
audiological examinations were scheduled for the veteran in 
1996, but the veteran did not report for examination.  The 
scheduling clerk at the VA Medical Center (VAMC) contacted 
the veteran regarding his failure to report for examination, 
and he indicated that he did not have transportation and 
would not be able to make it to the VAMC.  

In a July 1997 statement, the veteran argued that it was not 
a short distance between his home and the VAMC in Mountain 
Home, Tennessee.  He stated that VA should know that he would 
not be able to report for examination at that facility and 
could not compel him to report because he would have to make 
himself "liable" under state law if he did so.  He 
submitted a copy of a newspaper article indicating that a 
driver was liable for damages caused by having a seizure if 
such damages were foreseeable.  The RO sent a letter to the 
veteran in August 1998 advising him that if he needed 
transportation to the VA examination, he could contact 
various organizations for assistance, and he was provided the 
telephone number for the County Service Officer. 

The veteran was scheduled for another VA audiological 
evaluation in October 1998, but he failed to report.  His 
representative requested that all examinations be scheduled 
at the VAMC in Knoxville, Tennessee, since the veteran was 
unable to walk for prolonged distances or exert himself due 
to a heart condition.  The RO sent a letter to the veteran in 
December 1998 informing him that the audiological evaluation 
had to be conducted at the VAMC in Mountain Home, because the 
VAMC in Knoxville did not have the proper equipment.  He was 
again advised to contact various organizations if he needed 
transportation.  He again failed to report for a VA 
audiological examination scheduled in December 1998. 

The Board also noted in the 1996 Remand that the RO had 
failed to obtain the veteran's records from the Social 
Security Administration.  These records were obtained while 
this case was in remand status, but they did not show that 
the veteran's award of disability benefits was at all based 
on his right ear hearing loss.  

The Board notes that throughout the course of this appeal, 
the RO has obtained the veteran's VA outpatient treatment 
records from 1991 to 1998.  Other than an audiological 
evaluation conducted in February 1991, these records did not 
show treatment for his right ear hearing loss.

Where the evidence of record does not reflect the current 
state of a claimant's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO scheduled the veteran for several VA 
examinations, as detailed above, and he failed to report for 
each examination.  While VA has a duty to assist the veteran 
in the development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (aff'd on reconsideration, 1 Vet. App. 406 (1991)).  
In this case, the Board finds that based on the failed 
attempt to provide the veteran a necessary VA examination, VA 
has done everything reasonably possible to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).  Further development in 
this case and further expending of VA's resources is not 
warranted.

Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, action will be taken 
depending on the type of claim pending.  38 U.S.C.A. § 501(a) 
(West 1991); 38 C.F.R. § 3.655(a) (1998).  When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for an increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (1998).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. § 
3.655(a) (1998). 

The veteran's pending claim is a claim for an increased 
rating for his service-connected right ear hearing loss.  A 
thorough, current VA examination is necessary in order to 
evaluate the severity of this disability and obtain the 
information necessary to rate this disability.  As the Board 
previously informed the veteran, the results of the 1995 VA 
audiological evaluation were inconsistent and a decision 
could not be based on that examination.  The veteran has 
clearly failed to cooperate with the RO's attempt to afford 
him the necessary VA examination.  The veteran's cooperation 
in reporting for examination is crucial to the fair and 
thorough adjudication of his claim.  

The veteran has not presented any evidence of good cause for 
failing to report for the various VA examinations scheduled 
in 1996 and 1998.  Lack of transportation and/or fear of 
driving could reasonably be considered good cause as 
contemplated by 38 C.F.R. § 3.655(a).  However, the veteran 
was advised of organizations that could assist in 
transporting him to the Mountain Home VAMC, but he apparently 
chose not to take advantage of these resources.  The Board 
notes that the veteran's transportation issues have not 
prevented him from receiving routine outpatient treatment at 
the Knoxville VAMC or from reporting for VA examinations at 
that facility.  He was advised that the audiological 
evaluation had to be conducted in Mountain Home since 
Knoxville did not have the proper equipment.

The Board's Remand, as well as the various supplemental 
statements of the case, provided the veteran notification of 
the provisions of 38 C.F.R. § 3.655 and the consequences of 
failure to report for examination.  VA fulfilled its duty by 
scheduling the veteran for VA examinations and notifying him 
of same and of the consequences of failure to report for 
examination.  In the particular circumstances of this case, 
it would be pointless to remand the veteran's claim a third 
time since the veteran clearly refuses to report for 
examination at the only VAMC that has the equipment to 
evaluate his hearing loss. 

Accordingly, the Board concludes that based on the veteran's 
failure to report for the examinations scheduled in 
conjunction with his claim for an increase, his claim must be 
denied.  38 C.F.R. § 3.655 (1998).  In this case, the facts 
are not in dispute, and application of the law to the facts 
is dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to a compensable disability rating for right ear 
hearing loss is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

